Title: To George Washington from Robert Dinwiddie, 26 October 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Octr 26th 1756

I recd Your Letter from Augusta & observe its Contents—the Behaviour of the Militia is very unaccountable, & am convinc’d they are under no Command; I order’d Part of the Militia to the Frontiers & there to remain till reliev’d by others, which I propos’d shou’d be done in a monthly manner, & so to be continued by a proper Rotation, instead thereof they go & come at their own Pleasure, & many of them come here with large Demands, as if they had done the Duty directed. they are a dastardly set of People & under no management or Discipline, much owing to their Officers, who I fear are little better than the Private Men.
In my last I desired You to call a Council of Officers in regard to Fort Cumbld, & if thot absolutely necessary, to dismantle that Fortress & bring the Ammunition &ca to Winchester—Since that I have a Letter from the Earl of Loudoun dated from Albany the 22d of Septr in which is the following Paragraph—
“And do hope & trust that the Goverment of Virginia will not suffer the Post of Fort Cumberland to be wrested from them; I cannot also but highly approve of Your building a fortified Magazene at Winchester, such may not only be of use to the present Defence of His Majesty’s Dominions, but may be of the greatest Service whenever His Majesty’s Arms shall have Opportunity of acting in that Quarter.”
From which You may observe His Lordship’s great Desire of retaining Fort Cumberland, therefore notwithstanding my former Orders, if You & the other Gentlemen Officers think it can be maintain’d with Safety, I shall be glad, which must still be left to Yr Consultations; in the mean Time, if agreed on to be supported, I desire You may be bringing what of the Ammunition

You may think proper to Winchester[.] Your last Letter from Winchester came to my Hand the Day the Assembly broke up, so that I co⟨u⟩’d not lay before Them the Requisites propos’d therein.
I have two Expresses now with my Lord, till they return I am uncertain of his coming here this Winter & I fear the Affair of Oswego will detain him. I have sent two Drums to Alexandria—The Soldiers Cloath. is expected in a Months Time.
I have been much out of Order & confind to my room this Fortnight, that I write this with Pain I remain Sir Your most humble Servant

Robt Dinwiddie

